AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT THIS AGREEMENT is made as of this 1st day of December, 2010, between Vanguard World Fund, a Delaware statutory trust (the “Trust”), and Baillie Gifford Overseas Ltd., a corporation organized under the laws of Scotland, United Kingdom (the “Advisor”). W I T N E S S E T H WHEREAS, the Trust is an open-end, diversified management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, the Trust offers a series of shares known as Vanguard International Growth Fund (the “Fund”); and WHEREAS, the Trust retained the Advisor to render investment advisory services to the Fund under an Investment Advisory Agreement dated as of February 6, 2003, which was amended and restated effective December 1, 2006 (the “Prior Agreement”); and WHEREAS, the Trust desires to amend and restate such Investment Advisory Agreement, in certain respects, and the Advisor is willing to render investment advisory services to the Fund in accordance with such amendments. NOW THEREFORE, in consideration of the mutual promises and undertakings set forth in this “Agreement”, the Trust and the Advisor hereby agree as follows: 1.
